Ln

 

NOV 14 2019
oo Mew Ys. 5A ny no EO SIRICT coy, We y&

WARVEANS

MU Nowe b2 eaousCNo0 apesntAS S89Nn

 

 

 

A3913S\ 0 Gwa_ Skil “Totabeal Oi She yssap_Lsnseckone. ink Adin

 

 

Ch). Cuil Cose Mander (ves: UB). Gum: Loretta ot
Deten ese” Rea Bein dec nit tosaael je Berd

We Comat Notch, wd Soak de renal ext 0 Mae hose Coefl
ing aa Kousedh ee Peake. Shae he Od onever's

 

 

 

our Gud Wndle Wy Wot und le te vanes = at
petiee Bros _os OS\ ‘ao Mu. Blanws So Yee _ found? te obs

 

dhe, pda lee el Ce _f Cpt Haan _* a
we Nou Gad _ borods xt. 1 -Wyohl AA “te
loua be atl fooh Rlecge A teach Page Vol

 

 

loer de dee She engar. Skeds So Woue Su0t Vy Wal is
Desa prokecked

 

 

=

 

 

 

pen Co \MowapSorn
Y 53d

 

DeSAL, Werdlend. 20rd
C5. ¢-5.) |
4S833'T - 2.32428 4

 

 

 

 

 

 

 

 

 

 

 

 
